UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                         CAMPANELLA, PENLAND, and WEIS
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Specialist LIONEL P. SCOTT II
                          United States Army, Appellant

                                   ARMY 20150595

                        Headquarters, 7th Infantry Division
                         Sean F. Mangan, Military Judge
            Colonel Robert F. Resnick, Staff Judge Advocate (pretrial)
   Lieutenant Colonel James W. Nelson, Acting Staff Judge Advocate (post-trial)


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Jennifer K. Beerman, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie, III, JA; Major Melissa Dasgupta
Smith, JA; Captain Vincent S. Scalfani, JA (on brief).


                                      22 July 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------
WEIS, Judge:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his plea, of being absent without leave, in violation of Article 86
Uniform Code of Military Justice, 10 U.S.C. § 886 (2012) [hereinafter UCMJ]. The
military judge sentenced appellant to be discharged with a bad-conduct discharge, to
be confined for 100 days, and to be reduced to the grade of E-1. The convening
authority approved the findings and sentence as adjudged.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one allegation of error which merits discussion and relief. The matter raised
by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982) is
mooted by the granted relief. Appellant asks this court to provide appropriate relief
to remedy the dilatory post-trial processing of his case. We agree that relief is
appropriate in this case and grant thirty-nine days confinement credit.
SCOTT—ARMY 20150595

                              LAW AND DISCUSSION

       The convening authority took action 106 days after the sentence was
adjudged, but it took sixty-nine additional days after convening authority action for
this court to receive the record of trial. The record in this case consists of just one
volume—the trial transcript is ninety-five pages. The government provided no
explanation for this delay.

        There is a presumption of unreasonable delay where a record of trial is not
docketed by the service Court of Criminal Appeals within thirty days of the
convening authority’s action. United States v. Moreno, 63 M.J. 129 (C.A.A.F.
2006). Post-trial delay in the administrative handling and forwarding of the record
of trial and related documents to an appellate court is the “least defensible” type of
post-trial delay and “worthy of the least patience.” United State v. Dunbar, 31 M.J.
70, 73 (C.M.A. 1990).

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See United States v. Collazo, 53 M.J. 721, 727
(Army Ct. Crim. App. 2000). We find relief from this court is appropriate. As such
this court provides relief in our decretal paragraph.

                                  CONCLUSION

       Upon consideration of the entire record, the finding of guilty is AFFIRMED.
Given the dilatory post-trial processing, we affirm only so much of the sentence as
extends to a bad-conduct discharge, sixty-one days of confinement, and reduction to
the grade of E-1. All rights, privileges, and property, of which appellant has been
deprived by virtue of that portion of his sentence set aside by this decision, are
ordered restored. See UCMJ arts. 58b(c), and 75(a).

      Senior Judge CAMPANELLA and Judge PENLAND concur.

                                        FOR THE COURT:
                                        FOR THE COURT:



                                        JOHN P. TAITT
                                        JOHNDeputy
                                        Chief P. TAITT
                                                   Clerk of Court
                                        Chief Deputy Clerk of Court


                                           2